UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-9575 MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue Suite 315 Bethesda, MD 20814 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-866-884-5968 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue Suite 315 Bethesda, MD 20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates, LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end:October 31 Date of Reporting Period: July 1, 2010 to June 30, 2011 Item 1. Proxy Voting Record. Meehan Focus Fund Form N-PX 30-Jun-10 Issuer: 3M Company Ticker: MMM CUSIP: 88579Y101 Meeting Date: 3/10/2010 Meeting Status: VOTED Vote Date: 4/7/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Appointment of PricewaterhouseCoopers LLP as auditor For For Mgmt 3 To approve amendment to 2008 incentive plan For For Mgmt 4 Stockholder proposal on special meetings Against Against Shareholder Issuer: American Express Company Ticker: AXP CUSIP: Meeting Date: 4/26/2010 Meeting Status: VOTED Vote Date: 4/7/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of PricewaterhouseCoopers LLP as auditor For For Mgmt 3 Advisory vote approving executive compensation For For Mgmt 4 Shareholder proposal re cumulative voting for Directors Against Against Shareholder 5 Shareholder proposal re special shareholder meetings Against Against Shareholder 6 Shareholder proposal re share retention requirement for executives Against Against Shareholder Issuer: Automatic Data Processing Ticker: ADP CUSIP: Meeting Date: 11/10/2009 Meeting Status: VOTED Vote Date: 10/21/2009 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Appointment of Deloitte & Touche LLP as auditor For For Mgmt Issuer: Avon Products, Inc. Ticker: AVP CUSIP: Meeting Date: 5/6/2010 Meeting Status: VOTED Vote Date: 3/31/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Appointment of independent public accounting firm For For Mgmt 3 Approval of 2010 stock incentive plan For For Mgmt Issuer: Berkshire Hathaway Inc. Ticker: BRKB CUSIP: Meeting Date: 1/20/2010 Meeting Status: VOTED Vote Date: 1/15/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Class B50 - for- 1 stock split For For Mgmt 2 Approve amendment for split w/o affecting Class A stock For For Mgmt 3 Approve par value change for Class B stock to $0.0033 For For Mgmt 4 Approve increase in number of shares of Class B stock For For Mgmt 5 Approve removal of requirement to issue physical stock certificates For For Mgmt Issuer: Berkshire Hathaway Inc. Ticker: BRKB CUSIP: Meeting Date: 5/1/2010 Meeting Status: VOTED Vote Date: 3/31/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For For Mgmt Issuer: Cicso Systems, Inc. Ticker: CSCO CUSIP: 17275R102 Meeting Date: 11/12/2009 Meeting Status: VOTED Vote Date: 11/4/2009 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Approve amendment to 2005 stock incentive plan For Against Mgmt 3 Approve amendment to the employee stock puprchase plan For For Mgmt 4 Appointment of PricewaterhouseCoopers LLP as auditor For For Mgmt 5 Establish a Board Committee on Human Rights Against For Shareholder 6 Shareholders to vote to ratify executive compensation Against For Shareholder 7 Request for board to list steps to reduce violations of human rights Against Against Shareholder Issuer: Compass Minerals International, Inc. Ticker: CMP CUSIP: 20451N101 Meeting Date: 5/5/2010 Meeting Status: VOTED Vote Date: 4/26/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify the Appointment of Ernst & Young LLP as auditor For For Mgmt 3 Re-approve provisions of 2005 incentive award plan For For Mgmt Issuer: ConocoPhillips Ticker: COP CUSIP: 20825C104 Meeting Date: 5/12/2010 Meeting Status: VOTED Vote Date: 4/28/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify the appointment of Ernst & Young LLP for 2010 For For Mgmt 3 Board Risk management oversight Against Against Shareholder 4 Greenhouse Gas Reduction Against For Shareholder 5 Oil sands drilling Against Against Shareholder 6 Louisiana Wetlands Against For Shareholder 7 Financial Riskd of Climate Change Against Against Shareholder 8 Toxic Pollution Report Against For Shareholder 9 Gender Expression Non-Descrimination Against For Shareholder 10 Political Contributions Against Against Shareholder Issuer: Devon Energy Corp. Ticker: DVN CUSIP: 25179M103 Meeting Date: 6/9/2010 Meeting Status: VOTED Vote Date: 5/7/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify appointment of the company's auditor for 2010 For For Mgmt 3 Adopt simple majority vote Against Against Shareholder Issuer: Diageo PLC Ticker: DEO CUSIP: 25243Q205 Meeting Date: 10/14/2009 Meeting Status: VOTED Vote Date: 10/9/2009 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Reports and Accounts 2009 For For Mgmt 2 Directors' Remuneration Report 2009 For For Mgmt 3 Declaration of Final Dividend For For Mgmt 4 Re-Election of LM Danon as a director For For Mgmt 5 Re-Election of Lord Hollick as a director For For Mgmt 6 Re-Election of PS Walsh as a director For For Mgmt 7 Election of PB Bruzelius as a director For For Mgmt 8 Election of BD Holden as a director For For Mgmt 9 Re-Appointment of Auditor For For Mgmt 10 Renumeration of Auditor For For Mgmt 11 Authority to Allot Shares For For Mgmt 12 Disapplication of Pre-emption Rights For For Mgmt 13 Authority to Purchase own ordinary shares For For Mgmt 14 Authority to make political Donations For Against Mgmt 15 Adoption of Diageo PLC 2009 Discretionary Incentive plan For For Mgmt 16 Adoption of Diageo PLC 2009 Executive Long Term Incentive plan For Against Mgmt 17 Adoption of the Diageo PLC International Sharematch Plan 2009 For For Mgmt 18 Authority to Establish International Share Plans For For Mgmt 19 Adoption of the Diageo PLA 2009 Irish Sharesave Plan For For Mgmt 20 Amendments to the Rules of Diageo PLC Exec Share Option Plan For Against Mgmt 21 Amendments to Rules of 2008 Senior Executive Share Option Plan For Against Mgmt 22 Amendments to Rules of Senior Executive Share Option Plan For Against Mgmt 23 Reduced Notice of General Meeting other than Annual meeting For For Mgmt 24 Adoption of Articles of Association For For Mgmt Issuer: Fastenal Company Ticker: FAST CUSIP: Meeting Date: 4/20/2010 Meeting Status: VOTED Vote Date: 3/31/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For Mgmt 2 Ratification of appointment of KPMG LLP as auditors For For Mgmt Issuer: General Dynamics Corporation Ticker: GD CUSIP: Meeting Date: 5/5/2010 Meeting Status: VOTED Vote Date: 3/31/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of Appointment of Independent Auditors For For Mgmt 3 Shareholder proposal regarding weapons in space Against Against Mgmt Issuer: General Electric Company Ticker: GE CUSIP: Meeting Date: 4/28/2010 Meeting Status: VOTED Vote Date: 4/7/2010 Item # Proposal Mgt Rec Vote Cast Sponsor A Election of Directors For all For all Mgmt B Ratification of KPMG For For Mgmt C1 Cumulative Voting Against Against Shareholder C2 Special Shareholder Meetings Against Against Shareholder C3 Independent Board Chairman Against Against Shareholder C4 Pay Disparity Against Against Shareholder C5 Key Board Committees Against Against Shareholder C6 Advisory Vote on Executive Compensation Against Against Shareholder Issuer: Johnson & Johnson Ticker: JNJ CUSIP: Meeting Date: 4/22/2010 Meeting Status: VOTED Vote Date: 3/31/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Appointment of PricewaterhouseCoopers LLP as auditor For For Mgmt 3 Advisory vote on Executive Compensation Against Against Shareholder 4 Special Shareholder Meetings Against Against Shareholder Issuer: Lowe's Companies, Inc. Ticker: LOW CUSIP: Meeting Date: 5/28/2010 Meeting Status: VOTED Vote Date: 4/28/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify the Appointment of Deloitte & Touche LLP as CPA firm For For Mgmt 3 Approve decreasing percentage of shares required to call meeting For For Mgmt 4 Proposal re report on political spending Against Against Shareholder 5 Proposal re separating roles of Chairman and CEO Against Against Shareholder Issuer: Methanex Corp. Ticker: MEOH CUSIP: 59151K108 Meeting Date: 4/29/2010 Meeting Status: VOTED Vote Date: 3/31/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of the appointment of KPMG LLP as auditors For For Mgmt 3 Approve amendments to the stock option plan For For Mgmt 4 Shareholder proposal Against Against Shareholder Issuer: Mircosoft Corporation Ticker: MSFT CUSIP Meeting Date: 11/19/2009 Meeting Status: VOTED Vote Date: 10/21/2009 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Director: William H. Gates III For For Mgmt 2 Election of Director: Steven A. Ballmer For For Mgmt 3 Election of Director: Dina Dublon For For Mgmt 4 Election of Director: Raymond V. Gilmartin For For Mgmt 5 Election of Director: Reed Hastings For For Mgmt 6 Election of Director: Maria Klawe For For Mgmt 7 Election of Director: David F. Marquardt For For Mgmt 8 Election of Director: Charles H. Noski For For Mgmt 9 Election of Director: Helmut Panke For For Mgmt 10 Ratification of Deloitte & Touche LLP as Auditor For For Mgmt 11 Approve amendments to Articles of Incorporation For For Mgmt 12 Advisory vote on Executive Compensation For For Mgmt 13 Adoption of Healthcare reform principles Against For Shareholder 14 Disclosure of Charitable Contributions Against For Shareholder Issuer: Monsanto Company Ticker: MON CUSIP 61166W101 Meeting Date: 1/26/2010 Meeting Status: VOTED Vote Date: 1/15/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1A Election of Director: Frank V. Atlee III For For Mgmt 1B Election of Director: David L. Chicoine, PH.D For For Mgmt 1C Election of Director: Arthur H. Harper For For Mgmt 1D Election of Director: Gwendolyn S. King For For Mgmt 2 Ratification of Appointment of Independent Accounting Firm For For Mgmt 3 Approval of performance goals under long-term incentive plan For For Mgmt Issuer: Nestle SA Ticker: NSRGY CUSIP: Meeting Date: 4/15/2010 Meeting Status: VOTED Vote Date: 3/30/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1A Approval of the 2009 Annual Report and financial statements For For Mgmt 1B Acceptance of the 2009 Compensation Report For For Mgmt 2 Release of the Members of the Board and of the management For For Mgmt 3 Approval of the appropriation of profits for 2009 For For Mgmt 4A1 Re-election of Director: Mr. Andre Kudelski For For Mgmt 4A2 Re-election of Director: Mr. Jean-Rene Fourtou For For Mgmt 4A3 Re-election of Director: Mr. Steven G. Hoch For For Mgmt 4A4 Re-election of Director: Mr. Peter Brabeck-Letmathe For For Mgmt 4B1 Election of Director: Mrs. Titia De Lange For For Mgmt 4B2 Election of Director: Mr. Jean-Pierre Roth For For Mgmt 4C Election of Statutory Auditors KPMG S.A. Geneva for one year For For Mgmt 5 Capital reduction (by cancellation of shares) For For Mgmt 6 Other amendments in the Articles of Association For For Mgmt Issuer: Noble Corporation Ticker: NE CUSIP: H5833N103 Meeting Date: 10/29/2009 Meeting Status: VOTED Vote Date: 10/6/2010 Item# Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For For Mgmt 2 Approval of amendment to 1991 Stock Plan For For Mgmt Issuer: Noble Corporation Ticker: NE CUSIP: H5833N103 Meeting Date: 4/30/2010 Meeting Status: VOTED Vote Date: 4/7/2010 Item# Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For For Mgmt 2 Extention of Board Authority to issue authorizzed share capital For For Mgmt 3 Approval of regular dividend by reduction of par value of shares For For Mgmt 4 Approval of payment of a special dividend For For Mgmt 5 Approval of Pricewaterhousecoopers LLP as Auditor For For Mgmt 6 Approval of annual report and 2009 financial statements For For Mgmt 7 Discharge members of the board for extended fiscal year 2009 For For Mgmt Issuer: Novartis AG Ticker: NVS CUSIP: 66987V109 Meeting Date: 2/26/2010 Meeting Status: VOTED Vote Date: 2/19/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of the Annual Report and financial statements for 2009 For For Mgmt 2 Discharge from Liability members of the Board of Directors For For Mgmt 3 Approval of appropriation of profits and declaration of dividend For For Mgmt 4A Amendment for Implementation of book entry securities act For For Mgmt 4B Amendment tointroduce consultative vote on compensation For For Mgmt 5A Re-election of Director: Marjorie M. T. Yang For For Mgmt 5B Re-election of Director: Daniel Vasella, M.D. For For Mgmt 5C Re-election of Director: Hans-Joerg Rudloff For For Mgmt 6 Appointment of the Auditor For For Mgmt 7 Additional and/or Counter Proposals presented at the meeting For For Mgmt Issuer: Pfizer Inc. Ticker: PFE CUSIP : Meeting Date: 4/22/2010 Meeting Status: VOTED Vote Date: 4/20/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of directors For all For all Mgmt 2 Ratify selectio of KPMG LLP as independent public accounting firm For For Mgmt 3 Advisory vote on executive compensation For For Mgmt 4 Amendment to reduce number shares required to call meetings For For Mgmt 5 Proposal regarding stock options Against Against Shareholder Issuer: The Procter & Gamble Company Ticker: PG CUSIP: Meeting Date: 10/13/2009 Meeting Status: VOTED Vote Date: 10/9/2009 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify independent registered public accounting firm For For Mgmt 3 Amend the compan'y code of regulations For For Mgmt 4 Approve 2009 Stock and incentive compensation plan For For Mgmt 5 Cumulative Voting Against Against Shareholder 6 Advisory vote on executive compansation Against Against Shareholder Issuer: The Progressive Corp. Ticker: PGR CUSIP: Meeting Date: 4/23/2010 Meeting Status: VOTED Vote Date: 3/31/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Approve 2010 Equity Incentive Plan and performance criteria For For Mgmt 3 Appointment of PriceWaterhouseCoopers LLP as auditors For For Mgmt Issuer: Terex Corporation Ticker: TEX CUSIP: Meeting Date: 5/13/2010 Meeting Status: VOTED Vote Date: 4/26/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of selection of PriceWaterhouseCoopers LLP For For Mgmt Issuer: Thermo Ficher Scientific Inc. Ticker: TSO CUSIP: Meeting Date: 5/26/2010 Meeting Status: VOTED Vote Date: 5/7/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For For Mgmt 2 Ratification of selection of PriceWaterhouseCoopers LLP For For Mgmt Issuer: United Parcel Service Ticker: UPS CUSIP: Meeting Date: 5/6/2010 Meeting Status: VOTED Vote Date: 4/7/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Appointment of DeLoitte & Touche LLP as auditor For For Mgmt 3 Approval of majority voting in uncontested director elections For For Mgmt Issuer: Weight Watchers International, Inc. Ticker: WTW CUSIP: Meeting Date: 5/11/2010 Meeting Status: VOTED Vote Date: 4/26/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For For Mgmt 2 Ratification of selection of PriceWaterhouseCoopers LLP For For Mgmt Issuer: Wellpoint Ticker: WLP CUSIP: 94973V107 Meeting Date: 5/18/2010 Meeting Status: VOTED Vote Date: 4/12/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify appointment of Ernst & Young as public accounting firm For For Mgmt 3 Feasibility study for converting to nonprofit status Against Against Shareholder 4 Proposal concerning disclosure of lobbying expenses Against Against Shareholder 5 Advisory resolution on compensation of executive officers Against Against Shareholder 6 Proposal to change organization jurisdiction to Delaware Against Against Shareholder Issuer: The Western Union Co. Ticker: WU CUSIP: Meeting Date: 3/17/2010 Meeting Status: VOTED Vote Date: 4/7/2010 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Director: Dinyar S. Devitre For For Mgmt 2 Election of Director: Christina A. Gold For For Mgmt 3 Election of Director: Betsy D. Holden For For Mgmt 4 Election of Director: Wulf Von Schimmelmann For For Mgmt 4 Ratification of selection of auditors For For Mgmt SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Meehan Mutual Funds, Inc. By: /s/ Thomas P. Meehan Thomas P. Meehan President Date: August 31, 2011
